NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 11-OCT-2021
                                                 08:04 AM
                                                 Dkt. 67 ORD
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


     ASSOCIATION OF APARTMENT OWNERS OF WAIAU GARDEN VILLA,
                       Plaintiff-Appellee,
                                v.
           NOREEN C. LATORRE-HOLT, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC131000537)


                                 ORDER
                  (By:   Hiraoka, J., for the court1)

           Upon consideration of the "Motion to Amend Summary

Disposition Order" filed October 5, 2021, by attorney Frederick

J. Arensmeyer,

           IT IS HEREBY ORDERED that the motion is granted, and

the Summary Disposition Order in CAAP-XX-XXXXXXX, entered on

October 5, 2021, is hereby corrected as follows:

           At page 8, the name Keith M. Kiuchi for Defendant-

Appellant is changed to Gary Victor Dubin and Frederick J.

Arensmeyer so that "On the briefs:" reads as follows:




     1
           Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                On the briefs:

               Arlette S. Harada,
               Tiffany N. Dare,
               for Plaintiff-Appellee.

                Gary Victor Dubin,
                Frederick J. Arensmeyer,
                for Defendant-Appellant.


           The clerk of the court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:   Honolulu, Hawai#i, October 11, 2021.

                                      FOR THE COURT:

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2